 MANHASSETMOTORS, INC.443(b)Notify Ray Marruffo and B. W. Horn Company in writing that it has noobjection to the employment of Marruffo in any capacity satisfactory to Horn andthat it requests Horn to return Marruffo to the employment from which he wasdischarged.(c) Post at its offices in conspicuous places including all places where notices tomembers are customarily posted, copies of the notice attached hereto marked "Ap-pendix."Copies of said notice to be furnished by the Regional Director for theTwenty-first Region shall, after being duly signed by a representative of the Re-spondent be posted by the Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be takenby the Respondent to insure that such notices :are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Twenty-first Region in writing within20 days from the date of receipt of this Intermediate Report and Recommended Orderwhat steps have been taken in compliance.IT IS FURTHER RECOMMENDED that unless on or before 20 days from the date ofreceipt of this report, the Respondent notifies the Regional Director for the Twenty-first Region that it will comply with the foregoing recommendations, the National'Labor Relations Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL MEMBERSPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause B. W. Horn Company to discriminateagainst employees in violation of Section 8(a) (3) of the Act.WE WILL withdraw our objection to the continued employment of Ray Mar-ruffo and request that he be returned to the employment from which he wasdischarged.WE WILL make Ray Marruffo whole for any loss of pay suffered as a resultof the discrimination against him.WE WILL NOT in any other manner restrain or coerce employees in the exer-cise of rights guaranteed them in Section 7 of the Act except in conformity withSection 8 (a) (3) of the Act.LOCAL 1070 OF THE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Manhasset Motors, Inc.andLocal 868, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America;Ind.Case No. 2-CA-82.11.May 31, 1962DECISION AND ORDEROn March 22, 1962, Trial Examiner Lee J.Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondenthad engaged in and was engaging in certainunfair laborpracticesand recommending that it cease and desisttherefrom andtake certain affirmative action,as set forthin theIntermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a. supporting brief.137 NLRB No. 50. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.1We hereby correct the following inaccuracy in the Intermediate Report, which does notmaterially or substantially affect the Trial Examiner's findings, conclusions, or recom-mendationsUnder "III E, Refusal to bargain," contrary to the Trial Examiner, we findthat the record shows that Leonard Shiflin did not identify himself to Respondent's vicepresident, Abraham Schibuk, until shortly before Shiflin departed from the Respondent'sshowroom.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor Relations Act,as amended, 29 U.S. Code, Section 151et seq.(herein called the Act), was heardpursuant to notice before Trial Examiner Best at New York, New York, on Janu-ary 15 and 16, 1962, with all parties represented.Based upon a charge filed onOctober 16, 1961, and an amended charge filed on November 16, 1961, by Local868 International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (herein called the Union or Local 868) against Manhasset Motors, Inc.(herein called the Respondent), the General Counsel issued a complaint on Novem-ber 17, 1962, alleging unfair labor practices within the meaning of Section 8(a)(1),(3), and (5) of the Act. Respondent filed an answer thereto, denying all allegedviolations and contesting the majority status of the Union to represent its employeesas bargaining representative.The principal issues litigated were whether the Respondent on or about October11, 1961, (1) interfered with, restrained, or coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act; (2) refused to bargain with the Unionas bargaining representative of employees in an appropriate unit; and (3) dischargedRalph Glotzer (employee) to discourage membership in a labor organization.Dueconsideration has been given to oral argument of all parties and to the written briefsubmitted by counsel for the Respondent.No written brief was filed by the Gen-eral Counsel.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACTI.BUSINESS OF RESPONDENTManhasset Motors, Inc., is a corporation organized and existing under and byvirtue of the laws of the State of New York, maintaining its principal office andplace of business at 1225 Northern Boulevard,Manhasset,county of Nassau, NewYork,where it operates a licensed Ford agency,and is engaged in the sale and dis-tribution of new and used automobiles and related products.During the past yearin due course of business,theRespondent derived gross revenues in excess of$500,000,and during the same representative period purchased,transported, andreceived at its aforesaid place of business automobiles,accessories,goods, and ma-terials valued in excess of $50,000 from outside the State of New York. I find, MANHASSET MOTORS, INC.445therefore, that Respondent is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.Officials and supervisors of the Respondent, within the meaning of Section 2(11)of the Act, included Sam Brod (president, treasurer, and general manager), AbrahamSchibuk (vice president and secretary), and Mario Librizzi (sales manager).II.THE LABOR ORGANIZATION INVOLVEDLocal 868, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization within the meaning of Section2(5) of the Act, existing in whole or part for the purpose of representing employeesin dealing with employers concerning grievances, labor disputes, wages, rates of pay,hours of employment, and conditions of work.M. THE UNFAIR LABOR PRACTICESA. The appropriate unitThe Board has held' and I find that "All new and used car salesmen at theEmployer'sManhasset, New York, establishment, excluding all other employees,office clerical employees, service salesmen, parts and accessories salesmen, guards,watchmen, and supervisors as defined in the Act," constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.B.Designation of the bargaining representativeAt all times material to this case, the aforesaid appropriate unit consisted of sevencar salesmen employed by the Respondent, including Allison K. Brooks, GeorgeBotti,Paul Carolla, Ralph Glotzer, Louis N. Iorio, Edward Persandi, and LesRauber.On or about October 9, 1961, Salesman Persandi called by telephone andarranged with Business Representative Leonard Shifrin of Local 868 to meet repre-sentatives of the car salesmen in Peter Luger's Restaurant, Great Neck, New York,at approximately 10 p.m. on October 10, 1961, for the purpose of discussing unionrepresentation.Five of the salesmen attended this meeting, where the Union wasrepresented by Business Representatives Shifrin and Brucker.Following a confer-ence for approximately 2 hours, these five salesmen, representing a substantial ma-jority in the appropriate unit, signed applications for membership in the Union,which specifically designated Local 868 of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, as their representativefor purposes of collective bargaining.These authorization cards were individuallyfilled out and signed by Allison K. Brooks, Paul Carolla, Ralph Glotzer, Louis N.Iorio, and Edward Persandi. Prior to adjournment of the meeting, Business Repre-sentative Shifrin prepared and dispatched to the Respondent, a telegram, as follows:This is to advise you that we represent a majority of your automobile salesmenemployees and request an early appointment to negotiate a collective bargainingagreement.C. Interference, restraint, and coercionThe foregoing telegram from the Union was delivered to the office of Respondentat 8:30 a.m. on October 11, 1961, and in due course was received by President SamBrod, who occupied a desk in the same room with Vice President Abraham Schibuk.On this particular day Brod came in to work at 9:30 a.m. Schibuk did not reachhis office until noon, being delayed by visiting the sales lots of wholesale used-cardealers en route, and does not remember whether he and Brod dined together atlunch time. In any event, Brod informed Schibuk within 20 or 30 minutes afterhis arrival as to what had happened with respect to the union telegram.After receiving the union telegram, President Brod made an investigation by callinginto his office or otherwise approaching individual salesmen and interrogating themconcerning their participation in the organizational activities.Brooks, Iorio, andPersandi admitted to him that they had signed up with the Union. There is noevidence that Carolla was interrogated or present at the showroom that morning.George Botti and Les Rauber disclaimed attendance at the union meeting and deniedsigning a union card.Brooks and Iorio also indicated to President Brod that theywould withdraw their affiliation with the Union, but now deny telling him that theydid not desire representation by the Union.Persandi also denied making any1Lownsbury Chevrolet Company,101NLRB 1752;Weaver-BeattyMotor Co.,112NLRB 60-63. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatementthat he did not want the Unicn to represent him. Brooks proposed toresignfrom his job, if the Unioncame in.It is contended by President Brod thatRalph Glotzer had already been called in prior to receipt of the uniontelegram, anddischarged for reasons entirely foreign to theorganizationalactivities,because ofalleged failure to produce businessas a saleman,refusing to follow instructions aboutmaking telephone calls to prospective customers, and forinsultinghis employer.D. The discharge of Ralph GlotzerWith the approval of President Brod, Ralph Glotzer was hiredas a car salesmanby Sales Manager Librizzion orabout September 28, 1961, and thereafter reportedfor work on Saturday, September 30, 1961.His past affiliation with the Union waswell known to the Respondent by reason of prior employment in the New Yorkarea with the Levitttown Ford Agency and the Gotham Ford Agency, where union-shop conditions prevailed.After employment by the Respondent, Glotzer andfellow salesmen worked according to a schedule prepared by Sales Manager Librizzi,requiring daily hours of work in the showroom from 9 a.m. to 3 p m. and from 3 p m.to 11 p.m. on alternate days.All salesmen were paid a salary of $50 per week pluscommissions from their respective sales of new and used automobiles.Hence, theywere expected to promote sales during off-duty hours by soliciting prospective cus-tomers by telephone and otherwise under the direction of President Sam Brod.Thesesalesmenwere not represented by a labor organization, although Respondent hadentered into a collective-bargaining agreement with another union with respect toits shop employees.Following the renewal of his affiliation with Local 868 at themeeting on the night of October 10, 1961, Glotzer was on the next day, October 11,1961, called into the office by President Brod and summarily discharged.Reasonsfor this discharge must be determined from all the facts and circumstances and thesharply conflicting testimony of the parties involved therein.Ralph Glotzer credibly testified in substance that his schedule for work at theshowroom of Respondent on October 11, 1961, was from 3 to 10 p m.; consequentlyhe remained at home past noon on that date to have lunch with his family, and pro-ceeded to work in his car at approximately 12:30 p.m.; that his wife and mother-in-law(Lillian Klaie) traveled with him en route to the store of Abraham & Strauss inHempstead, New York, from which he continued to drive alone in his car, and arrivedat the showroom of Respondent in Manhasset, New York, between 1 and 1:15 p.m.;that shortly after arrival, President Sam Bred called him into the office, where, in thepresence of Vice President Abraham Schibuk, Brod accused him of being a unionorganizer, the moving force in organizing Manhasset Motors, Inc., upsetting theentire sales crew, and reviled him as a "Bowery Bum," and asserted that he did notneed a guy like that coming in to organize the place; that Brodkeptpounding thetable, gave him no opportunity to make any reply, then followed him into the show-room with repeated accusations, and finally told him to come back on Friday to gethis paycheck.Glotzer then left the premises, and reported this incident by telephoneto the union business office.Lillian Klaie (mother-in-law) credibly testified in substance that she was residingas a visitor with her daughter (Mrs. Glotzer) in the home of Ralph Glotzer duringthe period October 10-14, 1961, having come there to spend the Columbus Dayholiday (October 12); that during the morning of October 11, 1961, she observedRalph Glotzer around the house from about 10 a.m. until noon, when they all satdown together for lunch; that at approximately 12:30 p.m. Glotzer started to workin his car, and transported herself and daughter en route to a shopping center innearby Hempstead,New York.President Sam Brod testified in substance that approximately 2 days prior to thedischarge he reproached Ralph Glotzer for not selling enough cars, gavehim a listof prospective customers, and told him to work extra hours for 2 nights makingtelephone solicitations and reporting the results thereof; that on the night of October10, 1961, Glotzer disappeared from the showroom prior to 9:30 p.m. without makingany report, so he decided to fire him the next day; consequently, Glotzer was calledto the office about 10 or 10:30 a.m. on Wednesday, October 11, 1961, to discuss thesituation.According to Brod, he then said to Glotzer:Listen,Glotzer, you are supposed to makecalls lastnight, and you just tookoff.What do you think? It is not right. I am the boss, and I want you toproduce, and, if you are notgoingto produce, you are not going to follow myorders, youare not goingto work for me.Whereupon, Glotzer replied:What are you talking so fast to me? I am not afraid of what you are tellingme, because you are going to hear very good news soon. I am in the Union MANHASSET MOTORS,INC.447now, and you are going to hear from the Union soon. I am not going to workfora bumlike you.Thereupon, he (Brod) told Glotzer to get out; that Glotzer went out into theshowroom, became very noisy, and demanded his pay; and was told that he couldeither come back on Friday to get it or receive a check by mail.Brod further testifiedthat Vice President Schibuk came in and inquired "what is going on here?"-thathe explained the situation to Schibuk, who then walked out into the showroom andsaid to Glotzer: "Listen, don't make any noise. If we owe you, you are going toget paid.Come in Friday,or we will mailyou a check."Brod testified further that he later inquired of his manager whether any telegramshad been received; thereupon, he opened his mail and found therein the aforesaidtelegram from the Union about 11 or 11:30 a.m. along with others delivered by thetelegraph company; that after reading the telegram, he called in Edward Persandiand Allison K. Brooks to inquire what it was all about and whether they had signedup with the Union, which they admitted; but Brooks said he would quit if Respondentnegotiated with the Union; that Louis Iorio came in voluntarily about an hour later,said he had also signed up, but had changed his mind and informed the union man tothat effect; that he also talked to Botti and Rauber, who disclaimed any affiliationwith the Union.E. Refusal to bargainRespondent has never made any formal reply to the union telegram requesting anappointment to negotiate concerning a collective-bargaining agreement. It is con-tended by Respondent that the Union immediately lost its majority status by reasonof disclaimer by the salesmen on the morning of October 11, 1961.At approximately2 p.m. on October 11, 1961, Business Representative Shifrin entered the showroomof Respondent, and first engaged in conversation with Salesman Edward Persandi,who related to him the discharge of Ralph Glotzer and interrogation of other sales-men by President Sam Brod.Observing a commotion at one of the salesmen's desks,Vice President Schibuk went out to investigate.After identifying themselves to eachother, Shifrin somewhat indignantly said to Schibuk: "You just fired an Americancitizen for joining a union.Put him back to work."Without further inquiry onthe subject, Schibuk ordered Shifrin to leave the premises; and Shifrin departed withthe rejoinder: "You haven't heard the end of this. I am going to put this into theLabor Board, and I am going to put a picket line here."Vice President Abraham Schibuk testified in substance that he spent the morningof October 11, 1961, visiting used-car lots of wholesale dealers in the Bronx andelsewhere, en route to work, and did not arrive at his Manhasset establishment untilnoon; that at the time of his encounter with Shifrin, he had no knowledge of theunion telegram or the firing of Ralph Glotzer; but was later informed by PresidentBrod as to what had occurred; whereupon, they jointly decided to make no replyto the telegram because the salesmen had indicated that they were not interested inrepresentation by the Union.Concluding FindingsIt is noted that President Sam Brod testified in substance that Ralph Glotzer wasdischarged for inefficiency as a salesman at about 10 a.m. on October 11, 1961, priorto receipt of the union telegi am, and that Vice President Schibuk was present at thetime participating in conversation with Glotzer in the showroom before he left thepremises.To the contrary, Schibuk testified that he did not arrive at his office untilnoon that day, and had no knowledge of the telegram or discharge of Glotzer priorto the arrival of Business Representative Shifrin in the showroom about 2 p in. Itis admitted, however, by President Brod that his interrogation of salesmen other thanGlotzer occurred after the telegram was receivedFrom a preponderance of theevidence and under the peculiar circumstances of this case, I find that the interroga-tion on October 11, 1961, of Salesmen Allison K Brooks, George Botti, Louis N.Iorio,Edward Persandi, and Les Rauber concerning their organizational activitieswas designed to destroy the union majority status established by the signing of au-thorization cards by a majority in the appropriate unit on the night of October 10,1961, and constituted interference, restraint, and coercion of employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.The contention of Respondentthat such interrogation is permitted as free speech by Section 8(c) of the Act isuntenable.With respect to the discharge of Ralph Gotzer, I discredit the testimony of Presi-dent Sam Brod and Vice President Abraham Schibuk, and credit the testimony ofRalph Glotzer (corroborated by Lillian Klaie) to the effect that such discharge oc- 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurred at approximately 1:30 p.m. on October 11, 1961, with full knowledge of andafter receipt of the union telegram requesting recognition and an appointment tonegotiate with respect to a collective-bargaining agreement.A preponderance ofthe evidence herein does not support the contention of Respondent that Glotzer wasindifferent and not producing sales during the short period of 12 days employed byManhasset Motors, Inc.Documentary evidence introduced as General Counsel'sExhibitsNos. 4A, B, C, D, E together with other credible testimony shows thaton October 2, 1961, he negotiated the cash sale of one new 1962 Ford Van at theprice of $2,195 to Eclipse Supply Company, Inc., subject to an exchange allowanceof $323 for one 1956 Ford station wagon. This transaction was referred to himas a "House Deal" by the Respondent, and delivery was delayed by reason of ship-ment of the new car from the factory.On October 4, 1961, he consummated an-other cash sale of one new 1962 Ford station wagon to Gloria Kliegman at theprice of $3,414, as to which delivery was delayed by shipment from the factory.On October 7, 1961, he negotiated a tentative sale of one new 1962 Ford Falcon toMiss Ann J. Alecks at the price of $1,787, obtained a deposit of $10 thereon, but itappears that the purchaser changed her mind and refused to accept delivery.OnOctober 7, 1961, he also negotiated a sale of Henry Ernstthal of one new 1962 FordGalaxie at the price of $3,408 with trade-in allowance of $1,183, and delivery wascompleted on October 10, 1961.On October 9, 1961, he negotiated the sale of one1961 Ford Thunderbird to Robert Block (a minor), which was thereafter deliveredon October 13, 1961, with the consent and endorsement of Gabriel Block (father ofthe minor). In addition to the foregoing transactions, Glotzer negotiated two othersales as to which delivery was not completed, because the purchasers failed to makeadequate deposits required by the RespondentSeveral such transactions were pend-ing at the time Glotzer was summarily discharged on October 11, 1961Neither doI credit the testimony of President Sam Brod that Glotzer insulted his Employerby calling him a "bum" during the discharge interview of October 11, 1961.Thefurther contention of the Respondent that Glotzer had been hired on a tiial basisas a temporary employee is not material to the issues in this caseIam, therefore, constrained to find that Ralph Glotzer was discharged by theRespondent on October 11, 1961, because of his concerted activities with other em-ployees for the purpose of collective bargaining or other mutual aid or protection;and that the Respondent thereby discriminated in regard to hire or tenure of em-ployment to discourage membership in a labor organization within the meaning ofSection 8(a)(3) of the ActFrom all the evidence in this case, it is crystal clear that on October 10, 1961,amajority of employees in the appropriate unit selected and designated the Unionas their respresentative for the purposes of collective bargaining within the meaningof Section 9(a) of the ActHad the Respondent entertained any bona fide doubtof this fact, it should have at least given the Union an opportunity to present proofof its majority status. In reply to a request to bargain, Respondent interrogated theemployees involved, summarily discharged one of the leaders in the organizationaleffort, abruptly denied the business representative an interview, and thereafter ignoredthe Union's telegraphic demand for recognition and negotiations. It would be dif-ficult to envision a more emphatic refusal to bargain such irate conduct engagedin by the Respondent. I find, therefore, that on October 11, 1961, and at all timessince said date, the Respondent refused to bargain collectively with Local 868, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind . as the duly designated and exclusive bargaining representative of itsemployees in the unit herein found to be appropriate within the meaning of Section9(a) and (b) of the Act, as alleged in the complaint.TV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, has a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent on and since October 11, 1961, engaged inand is engaging in unfair labor practices violative of Section 8(a)(1), (3), and (5)of the Act, it will be recommended that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the ActHaving found that the Respondent on October 11, 1961, discriminated in regardto the hire or tenure of employment of Ralph Glotzer (salesman) to discouragemembership in a labor organization, it will be recommended that Respondent offer MANHASSET MOTORS, INC.449this employee immediate and full reinstatement to his former or substantially equiva-lent position 2 without prejudice to his seniority and other rights and privileges ofemployment, discharging if necessary any other person hired by the Respondent toreplace him, and make him whole for any loss of pay and commissions he may havesuffered by reason of such discrimination by the payment to him of a sum of moneyequal to that which he would have earned as wages, salary, and commissions fromthe date of his discriminatory discharge on October 11, 1961, to the date occurring5 days after the Respondent shall offer him proper reinstatement, as herein provided,less net earnings 3 to be computed on a quarterly basis according to method andformula prescribed by the Board in F. W.Woolworth Company,90 NLRB 289.Earnings in one particular quarter shall have no effect upon the backpay liability forany other such period.Having found that the Respondent since on or about October 11, 1961, has re-fused to bargain with the Union as exclusive bargaining representative of its em-ployees in the appropriate unit in violation of Section 8(a) (5) of the Act, it willbe recommended that Respondent, upon request, bargain collectively (as defined inSection 8(d) of the Act) with Local 868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., as such representative,and when an understanding is reached, embody such understanding in a writtenagreement.Past conduct of the Respondent indicates future recurrences of such interference,restraint,and coercion; therefore, it will be further recommended that the Re-spondent cease, desist, and refrain from in any manner infringing upon the rightsof its employees to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosing, and to engage inother concerted activities for the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.Local 868, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization within the meaning of Section2(5) of the Act; and has been at all times material to this case, and still is the dulydesignated and exclusive bargaining representative of all employees in the unitfound in section III-A, above, to be appropriate for the purposes of collectivebargaining.2.By interrogating Salesmen Brooks, Botti, Iorio, Persandi, and Rauber concern-ing their affiliation with the Union, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7, withinthe meaning of Section 8(a) (1) of the Act.3.By discriminatorily discharging Ralph Glotzer (salesman) on October 11, 1961,to discourage membership in the Union, the Respondent violated Section 8(a)(3)and (1) of the Act.4 By refusing at all timessinceOctober 11, 1961, to bargain with Local 868,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Ind., as found above, the Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire record inthe case, I issue the following:RECOMMENDED ORDERManhasset Motors, Inc., its officers, agents, successors, and assigns shall:1.Cease and desist from:(a) Interrogating its employees concerning their concerted activities on behalf ofLocal 868, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., or any other labor organization.2 Sep,The Chase National Bank of the City of New York, San Juan, Pueito Rico,Bi anch,65 NLRB 8273See-Crossett Lumber Company,8 NLRB 440, 479-488649856-63-vol. 137-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discouraging membership in Local 868, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Ind., or any other labororganization, by discharging, threatening to discharge, or in any manner discriminat-ing in regard to the hire, tenure, or condition of employment of any employee.(c)Refusing to bargain collectively (as defined in Section 8(d) of the Act) withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Ind., as the exclusive bargaining representative of all employees in theunit herein found to be appropriate for the purposes of collective bargaining.(d) In any manner infringing upon, interfering with, restraining or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively in good faith with Local 868, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,as the exclusive bargaining representativeof "All new andused car salesmen at theEmployer'sManhasset, New York, establishment, excluding all other employees,office clerical employees, service salesmen, parts and accessories salesmen, guards,watchmen, and supervisors as defined in the Act," and when an understanding isreached, embody such understanding in a written agreement.(b)Offer to Ralph Glotzer immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority and other rights andprivileges of employment; and make him whole in the methodand mannerset forthin section V, above, entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its agents, forinspection and reproduction, all payroll records, timecards, personnel files, socialsecurity reports, and all other documents and book records relevant or necessary tocompute the amount of backpay and commissions and to determine related rights andprivileges pertaining to the proper reinstatement of Salesman Ralph Glotzer by theRespondent, as herein provided.(d) Post in the showroom and shop at its establishment in Manhasset, NewYork, copies of the notice attached hereto marked "Appendix."Copies of saidnotice, to be furnished by the Regional Director for the Second Region of the Na-tional Labor Relations Board, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by it immediately upon receipt thereof andmaintained by Respondent for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that such notices are not altered,defaced, or covered by any other material?(e)Notify the said Regional Director for the Second Region, in writing, within20 days from receipt of this Recommended Order what steps the Respondent hastaken to comply therewith.5It is further recommended that, unless the Respondent notifies said RegionalDirector in writing within 20 days, as aforesaid, that it will comply with the fore-going recommendations, the National Labor Relations Board issue an order requiringcompliance therewith.4 In the event this Recommended Order be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."5In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read' "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof theNation?'Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their organizationalactivitiesor in any manner infringe upon, interfere with,restrain,or coercethem in the exercise of their right to self-organization,to form,join or assist SHEAR'S PHARMACY, INC.451any labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right may be affected byan agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, as amended.WE WILL upon request, bargain collectively with Local 868, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., asthe exclusive representative of all employees in the unit herein foundto be appropriate, consisting ofAll new and used car salesmen at the Employer's Manhasset, NewYork, establishment, excluding all other employees, office clerical em-ployees, servicesalesmen,parts and accessories salesmen, guards, watch-men, and supervisors as defined in the Act.WE WILL NOT discourage membership in Local 868, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,or any other labor organization by discharging any employee or otherwisediscriminating in regard to hire or tenure of employment or any term or con-dition of employment.WE WILL offer to Ralph Glotzer immediate and full reinstatement to hisformer or substantially equivalent position, and make him whole for any loss ofpay and commissions he may have suffered by reason of our discrimination.MANHASSET MOTORS, INC.,Employer.Dated -------------------By ----------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745Fifth Avenue, New York 22, New York; Telephone Number Plaza 1-5500, if theyhave any question concerning this notice orcompliancewithits provisions.Shear's Pharmacy, Inc.andFrances BudnickandRetail DrugEmployees' Union Local 1199, Retail, Wholesale and Depart-mentStore Union, AFL-CIO, Party to the ContractRetailDrug Employees' Union, Local 1199, Retail, Wholesaleand Department Store Union, AFL-CIOandFrances BudnickandShear's Pharmacy, Inc., Party to the Contract.Cases Nos.2-CA-6363 and O-CB-0442.May 31, 1962SUPPLEMENTAL DECISION AND ORDEROn August 31, 1960, the National Labor Relations Board issued aDecision and Order in the above-entitled proceeding,' finding thatthe Respondent, Shear's Pharmacy, Inc., violated Section 8 (a) (3),(2), and (1) of the Act and that the Respondent, Local 1199, violatedSection 8(b) (2) and (1) (A) of the Act, and ordering the Respond-ents to cease and desist from 'such unfair labor practices and to takecertain affirmative action, as set forth therein.Thereafter, the Boardpetitioned the United States Court of Appeals for enforcement ofitsOrder.On May 18, 1961, the Board filed in that court a motion2128 NLRB 1417.137 NLRB No. 44.